Title: To John Adams from Alexander Hamilton, 28 February 1793
From: Hamilton, Alexander
To: Adams, John



Sir,
Treasury Department February 28th. 1793.

I have the honor to transmit to you a return of the Exports of the United States for one Year ending on the 30th: day of September 1792, exhibiting the Quantity of the various Articles thereof exported to the home dominions, and to the Colonial Dominions of all the foreign Nations with whom the United States have commercial intercourse.—
I have the honor to be, / With perfect Respect, / Sir—  / Your most Obedient, / and most humble Servant 

Alexander HamiltonSecy of the Treasy